Citation Nr: 0815349	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1974.  The veteran had service in the Republic of Vietnam 
from December 1969 to December 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD.

Procedural history

In February 2005, the veteran filed a claim seeking service 
connection for lower back condition/pain and PTSD.  The 
veteran's claims were denied by the RO in June 2005.  The 
veteran, who was represented at the time by the Military 
Order of the Purple Heart, filed a Notice of Disagreement 
(NOD) expressly disagreeing with "the decision of June 24, 
2005 to deny service connection for PTSD."  

In February 2006, a decision review officer (DRO) conducted a 
de novo review of the claim, and confirmed the RO's findings 
in a statement of the case (SOC).  Specifically, the DRO 
denied the service connection for PTSD because "[t]he 
evidence does not show a confirmed diagnosis of post-
traumatic stress disorder which would permit a finding of 
service connection."  The veteran, through his current 
attorney, filed a substantive appeal in April 2006.  

Clarification of issue on appeal

As indicated above, the issue on appeal to the Board is 
entitlement to service connected disability compensation for 
PTSD.  This was the issue addressed in the veteran's claim, 
the June 2005 rating decision, the NOD and the SOC.  In the 
veteran's April 2006 substantive appeal, his attorney 
attempted to redefine the issue more broadly as "entitlement 
to disability compensation for psychiatric disorder."  
However, in his claim and in his NOD, the veteran 
specifically limited his claim to PTSD, and only that claim 
was adjudicated by the RO.  

In essence, the veteran's attorney has raised a new, separate 
claim for service connection for a psychiatric disorder other 
than PTSD.  Because this new claim has not yet been addressed 
by the RO, the Board is without authority to consider it.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].  This newly-raised issue it is referred to the RO for 
appropriate action.  

Issue not currently  on appeal

The veteran's initial claim of entitlement to service 
connection for a low back disability was denied in a 
September 2002 RO rating decision.  

The veteran's February 2005 claim also sought service 
connection for lower back condition/pain.  The June 2005 RO 
decision did not reopen the veteran's previously denied claim 
of entitlement to service connection for lower back injury.  

A letter from the veteran's attorney, dated July 2006, 
indicated that a Notice of Disagreement (NOD) concerning the 
back issue had been filed in June 2006.  The NOD was not in 
the claims folder, but upon inquiry the Board was informed by 
the RO that a SOC was issued in March 2008.  To the Board's 
knowledge, a substantive appeal has not been filed.  [The 
time for such filing has not elapsed.  
See 38 U.S.C.A. § 7105 (West 2002) ; 38 C.F.R. § 20.302 
(2007).]  Therefore, the Board is currently without authority 
to consider that issue at this time.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued by the VA].


FINDING OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that the veteran has no current 
diagnosis of PTSD.




CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in two 
letters dated March in 2005 [March 4 and March 14].  Those 
letters indicated that in order for service connection to be 
granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters.  Specifically, the March 2005 letters stated that VA 
would assist the veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
medical centers, and the Social Security Administration.  The 
veteran was also advised in both letters that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to records from private 
doctors and hospitals, the VCAA letters informed the veteran 
that VA would make reasonable efforts to request such 
records.

In the March 14, 2005 letter the RO requested specific 
details concerning the claimed PTSD, and included a PTSD 
questionnaire.

Both VCAA letters emphasized, "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in originals].

Finally, the Board notes that the March 2005 letters 
specifically requested: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated April 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance, and time 
lost due to service-connected disabilities as well as 
statements from people who have witnessed how the veteran has 
been affected by disability symptoms.

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service medical records, the veteran's service 
personnel records, the veteran's statements, VA medical 
records, and the report of a military records specialist.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A medical examination is unnecessary in this case, however, 
because there is no objective and competent evidence of a 
PTSD diagnosis.  The veteran's medical records do not contain 
a PTSD diagnosis.  Crucially, the veteran's VA treatment 
records from October 2003 to January 2006 reflect treatment 
for depression and substance abuse, but contain no PTSD 
diagnosis.  Under such circumstances an examination is not 
required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current diagnosis 
of PTSD.

The record indicates that the veteran is receiving Social 
Security (SSA) disability benefits.  However, neither the 
veteran or his attorney have contended that he was awarded 
SSA benefits for PTSD, the disability at issue in this case.  
Nor has the attorney suggested that a remand for SSA records 
would be appropriate in this case.  

The Board is of course aware that VA's duty to assist 
includes obtaining SSA records when appropriate.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  
However, VA's duty to obtain records only applies to records 
that are "relevant" to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence").  There is no 
indication that the SSA records would be relevant to this 
claim.  That is, there is no suggestion that the SSA records 
would refer to a PTSD diagnosis.  As will be explained below, 
the medical records which are in the file do not refer to 
PTSD in any way, shape or form.  Under such circumstances, 
the veteran, who is represented by experienced counsel, would 
have no doubt have alerted VA if the SSA records had referred 
to PTSD, since such would clearly alter the posture of the 
case.  

In short, in the absence of any reference to PTSD in the 
record on appeal and in the absence of any suggestion of the 
part of the veteran and his attorney that the SSA records 
refer to PTSD, remanding the case to obtain SSA records would 
serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 
155, 161-162 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal].  As the 
Court has stated, VA's "duty to assist is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."   See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).   

For the reasons expressed above, the Board finds that the 
development of this issue has been consistent with the 
provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of an attorney.  
In his April 2006 substantive appeal, the veteran, through 
his attorney, declined the option of testifying at a personal 
hearing. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology  and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

With respect to PTSD, there must be medical evidence 
diagnosing the condition in conformance with the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, section 309.81.  See 38 
C.F.R. §§3.304(f); 4.125(a) (2007).

Analysis 

With respect to the first Hickson/38 C.F.R. § 3.304(f) 
element, current disability, the RO denied the veteran's 
claim for PTSD because the evidence of record did not include 
a competent medical diagnosis of PTSD.  VA treatment records 
specify that the veteran was diagnosed with depressive 
disorder, NOS and opioid dependence.  See VA medical records, 
January 2006.  May 2005 VA treatment records also show a 
diagnosis for pain disorder.  

A review of the evidence presented indicates absolutely no 
competent medical diagnosis of PTSD.  The claim relies on the 
veteran's self-diagnosis.  It is, however, now well-
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of 
PTSD.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

As there is no competent medical evidence suggesting that the 
veteran suffers from PTSD, the first element of 38 C.F.R. § 
3.304(f) is not met, and service connection for PTSD is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is denied.  

Additional comments

In the absence of a diagnosed disability, discussion of the 
remaining two elements is not necessary.

In his substantive appeal dated July 2006, the veteran, 
through his attorney, has attempted to indicate that the 
facts of this claim give rise to a so-called "presumption of 
service connection", citing Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).  The Federal Circuit's holding in 
Shedden is not applicable here.  

It is clear that Shedden's holding [that under 38 U.S.C. 
§ 105, in-service diseases or injuries are presumed to have 
been incurred in the line of duty rather than as a product of 
misconduct] applies exclusively to Hickson element (2).  See 
Thomas v. Nicholson, 423 F.3d 1279 (Fed Cir. 2005) citing 
Shedden at 1166 [Section 105 creates a presumption of service 
connection for injuries that occur during active duty unless 
evidence establishes that the injury was the result of the 
person's own misconduct]. 
  
The veteran's claim is being denied based on a lack of 
competent medical evidence that he in fact has the claimed 
disability, PTSD.  Such situation is not within the ambit of 
Shedden.  Indeed, Shedden specifically addressed the matter:  
"while section 105(a) establishes a presumption that the 
disease or injury incurred during active duty is service-
connected, the veteran seeking compensation must still show 
the existence of a present disability and that there is a 
causal relationship between the present disability and the 
injury, disease, or aggravation of the preexisting injury or 
disease incurred during active duty."  See Shedden, 381 F. 
3d at 1167; see also Stover v. Mansfield, 21 Vet. App. 485, 
490 (2007) [quoting Shedden].

Because the veteran failed to establish the existence of a 
present disability 
[a medical diagnosis of PTSD], the presumption discussed in 
Shedden is inapplicable to the instant case.

Finally, as was discussed in the Introduction, the veteran's 
attorney, perhaps realizing that the veteran's PTSD claim was 
destined for denial based on the lack of any medical 
diagnosis of PTSD, attempted to expand the claim into a claim 
for any psychiatric disability.  Such expanded claim cannot 
be considered by the Board at this time for reasons explained 
in the Introduction.  The Board intimates no conclusion, 
legal or factual, as to the newly-raised issue, entitlement 
to service connection for a psychiatric disability other than 
PTSD.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


